Citation Nr: 0608777	
Decision Date: 03/27/06    Archive Date: 04/04/06

DOCKET NO.  00-01 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for nerve damage and facial 
pain, tinnitus, and headaches, each claimed as secondary to 
service-connected residuals of a foreign body (dental burr) 
in the maxilla. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to August 
1965.  This case first came before the Board of Veterans' 
Appeals (Board) from a rating decision rendered in September 
1998 by the Philadelphia, Pennsylvania, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  In February 
2001, the Board remanded the case to the RO for further 
development; in February 2003, the Board reopened the claim 
and after ordering development, remanded the claim in 
September 2003.  The case is currently under the jurisdiction 
of the St. Petersburg, Florida RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In January 1963, as a result of an inservice dental 
procedure, a small piece of a dental burr broke and lodged in 
the veteran's jaw, and is apparently currently located in the 
bone of the floor of the right maxillary sinus.  The veteran 
is currently service connected at a noncompensable evaluation 
for the residuals of a retained foreign body in the maxilla.  
The veteran contends that since that time, and related to 
this incident, he has had headaches, tinnitus, and facial 
nerve damage.  
      
The evidence of record is inconclusive as to whether the 
veteran's service connected retained foreign body has caused 
or aggravated diagnoses of headaches, tinnitus, or facial 
nerve damage.  In this regard, the veteran's separation 
examination dated July 1965 specifically denied headaches.  
Furthermore, the evidence of record does not show that the 
veteran reported problems with headaches until after he had a 
brain stem stroke in June 1983.  During a December 1983 VA 
examination, the veteran reported having been diagnosed with 
Wallenberg's Syndrome as a result of his stroke.  The report 
of a May 2003 VA examination suggested that the veteran did 
suffer from chronic daily headaches at least in part 
contributed to by the injury and procedure which he had in 
service, which causes atypical facial pain in the right face, 
however, there was no evidence in the medical records of 
chronic headaches.  However, that examiner made no reference 
to and did not reconcile the veteran's prior history of brain 
stem stroke in June 1983.  Moreover, in the event that the 
service-connected disability contributed to the severity of 
the headaches, the examiner did not specify what measurable 
degree of increase in headache pathology was attributable to 
service-connected disability.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following action:

1.  The claim should be returned to the 
examiner who conducted the May 2003 VA 
examination.  The examiner should be 
asked whether there is a 50 percent 
probability or greater that the nerve 
damage, facial pain, tinnitus, and/or 
headaches claimed by the veteran are 
related to his service-connected 
residuals of a foreign body (dental burr) 
in the maxilla.  A complete explanation 
for any conclusions reached would be 
helpful in adjudicating the claim.  A 
copy of the claims folder and this remand 
should be made available to and reviewed 
by the examiner prior to the examination.  

The examiner should reconcile any opinion 
with the veteran's service medical 
records, noting the incident in January 
1963, and the reports of the veteran's 
July 1965 separation examination, and 
July 1980 and May 1981 National Guard 
examinations, and the reports of VA 
examinations conducted in December 1983, 
March 1998, and May 2003, and the private 
medical reports of record.  If any 
claimed disability is found to have 
increased in severity due to service-
connected disability, the measurable 
degree of increase due to service-
connected disability should be specified.  
In the event the same examiner is 
unavailable, the veteran should be 
afforded another examination and the 
examiner should offer an opinion 
regarding the questions set forth.   

2.  The RO should then re-adjudicate the 
issue of entitlement to service 
connection for nerve damage, facial pain, 
tinnitus, and/or headaches claimed as 
secondary to the veteran's service-
connected residuals of a foreign body 
(dental burr) in the maxilla.  If the 
decision remains in any way adverse to 
the veteran, he and his representative, 
should be provided with an SSOC.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue currently on appeal as well as a 
summary of the evidence received since 
the issuance of the most recent 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified by the RO; 
however, the veteran is advised that failure to report for 
any scheduled examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2005).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

